DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.        Claim(s) 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramsay et al. (U.S. Patent Application Publication 20140276894).
            Regarding claim 19, Ramsay discloses a ratchet retracting handle (Fig. 5B instrument 510) for automatically retracting a stylet (Fig. 5A stylus 540) during insertion of a bone anchor (Fig. 5A bone anchor assembly 500), the ratchet retracting handle comprising: a cap assembly (Fig. 5B, see annotated directly below) translationally fixed to the stylet (paragraph 0099, lines 3-5 disclose the handle being part of the stylus) and configured to transition the ratchet retracting handle between a docking mode (paragraph 0101, lines 1-3) where the stylet is retained at a fixed protrusion relative to the bone anchor and an extended mode (paragraph 0102, lines 1-4) where the stylet is configured to translate relative to the bone anchor (paragraph 0022 discloses a portion of the stylus is adjustable in relation to the handle); a retractor assembly (Fig. 5A release mechanism 544, which can be more closely seen in Figs. 5C and 5D) positioned distal of the cap assembly and biased in a proximal direction (paragraph 0103), wherein engagement of the retractor assembly with the cap assembly produces translational movement of the retractor assembly in the distal direction (paragraph 0100, lines 10-16); and a cover at least partially enclosing the cap assembly and the retractor assembly (Fig. 5C elongate body 512, handle 528, and collar 550), wherein rotation of the cover in a first direction is configured to advance the stylet and the bone anchor distally (paragraph 0134, lines 1-5; although this section pertains to a different embodiment, paragraph 0131 discloses it can be used with embodiment 510), and wherein rotation of the cover in a second direction opposite the first direction is configured to hold the bone anchor from rotating and retract the retractor assembly and the stylet proximally relative to the bone anchor (paragraph 0110).

    PNG
    media_image1.png
    287
    692
    media_image1.png
    Greyscale

           
Regarding claim 20, discloses a method for inserting a bone anchor and automatically retracting a stylet associated with the bone anchor (paragraph 0131; although this pertains to instrument embodiment 810, lines 4-8 disclose this method can also be used with instrument embodiment 510), the method comprising: providing a ratchet retracting handle (Fig. 5B instrument 510), wherein the ratchet retracting handle23P13087US02 comprises: a cap assembly (Fig. 5B, see annotated directly below) translationally fixed to the stylet (paragraph 0099, lines 3-5 disclose the handle being part of the stylus) and configured to transition the ratchet retracting handle between a docking mode (paragraph 0101, lines 1-3) where the stylet is retained at a fixed protrusion relative to the bone anchor and an extended mode (paragraph 0102, lines 1-4) where the stylet is configured to translate relative to the bone anchor (paragraph 0022 discloses a portion of the stylus is adjustable in relation to the handle); a retractor assembly (Fig. 5A release mechanism 544, which can be more closely seen in Figs. 5C and 5D) positioned distal of the cap assembly and biased in a proximal direction (paragraph 0103), wherein engagement of the retractor assembly with the cap assembly produces translational movement of the retractor assembly in the distal direction (paragraph 0100, lines 10-16); and a cover at least partially enclosing the cap assembly and the retractor assembly (Fig. 5C elongate body 512, handle 528, and collar 550); coupling the ratchet retracting handle to a driver for the bone anchor (paragraph 0111); rotating the cover in a first direction to advance the stylet and the bone anchor in the distal direction (paragraph 0134, lines 1-5; although this section pertains to a different embodiment, paragraph 0131 discloses it can be used with embodiment 510); and rotating the cover in a second direction, opposite the first direction, to restrain the bone anchor from rotating and simultaneously retract the retractor assembly and the stylet proximally relative to the bone anchor (paragraph 0110).

Allowable Subject Matter
4.        Claims 1-18 are allowed.
5.        The following is a statement of reasons for the indication of allowable subject matter.
           Claim 1 in the instant application has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, a ratchet retracting handle for automatically retracting a stylet during insertion of a bone anchor, specifically having a ratchet assembly coupled to a distal end of a lead screw and to a proximal end of a screw driver. While Ramsay et al. (U.S. Patent Application Publication 20140276894) is the closest reference that could be found, Ramsay fails to disclose a lead screw. Therefore, modifying the components of Ramsay’s instrument so that it includes a lead screw would involve improper hindsight and/or modification beyond routine experimentation. 
           Claims 2-18 would be allowable because they are dependent on claim 1.

Conclusion
6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for additional art of cited interest. This includes DiVincenzo (U.S. Patent Application 20180368893), Smith (U.S. Patent Application 20190125421), Peterson (U.S. Patent Application 20190183516), Haziza (U.S. Patent Application 20190262055), and Bush, JR. (U.S. Patent Application 20190269469). Each of these additional references is within the art of retracting handle instruments used in combination with a guide wire/K-wire during spinal surgery.
7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLIE CLINE whose telephone number is (571)272-5795. The examiner can normally be reached M-F 8:30a-5p.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLIE D CLINE/Examiner, Art Unit 3773                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773